Order entered July 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00903-CV

                                   IN RE W.O.H., Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-25148-W

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DISMISS the petition for lack of

jurisdiction. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE